INGRAHAM, J.
I think this motion should have been granted. The case is not different from that of O’Brien v. Railway Co., 27 App. Div. 1, 50 N. Y. Supp. 159. The plaintiff in the action has settled with the defendant, and there is no reason why the defendant should not be allowed to set up, by way of supplemental answer,, the fact of such settlement. The loches are not such as to justify the court in denying the motion. The case has not yet been reached for trial, and there is no evidence that the plaintiff’s attorneys have sustained any injuries in consequence of the delay in making this motion. The order appealed from should be reversed, and the defendant allowed to serve a supplemental answer, upon payment of all costs from the beginning of the action to the present time. All concur.